Shull, P. J.,
This matter comes before the court on petition to forfeit a motor-vehicle, to wit, one Cadillac sedan, under the provisions of the Act of March 27, 1923, P. L. 34.
The Gotham Credit Corporation presents a claim based on a chattel mortgage covering the said motor-vehicle. The evidence shows an unpaid balance due on said chattel mortgage of $1800, with interest from Dec. 21, 1924. Counsel for the claimant does not contend for the possession, or right of possession, of the motor-vehicle, but contends that the fund realized from the sale of the same should, after payment of the costs, be first subject to the payment of the amount due on this mortgage.
The testimony clearly shows that the motor-vehicle was seized by the State police in the County of Monroe, State of Pennsylvania, while being used in the illegal transportation of alcoholic liquors for beverage purposes; in fact, this is admitted by the parties, though the claimant had no knowledge of that fact prior to or at the time of seizure.
The statute imposing forfeiture should be strictly construed, and in a manner as favorable to the person whose property is to be seized as is consistent with fair principles of interpretation.
Under the laws of the State of New York, a chattel mortgage creates a relation between mortgagor and mortgagee differing but little from the relation existing between bailor and bailee under a bailment lease or contract recognized by the laws of the State of Pennsylvania.
While it is perfectly true that chattel mortgages have not been recognized under the policy of the laws of Pennsylvania, excepting between the parties to the mortgage, where other rights intervene, they have been held to be against public policy unless the mortgaged personalty is in the possession of the mortgagee: Klaus v. Majestic A. H. Co., 250 Pa. 194; Enterprise W. P. Co. v. Rantoul Co., 260 Pa. 540; Jackson’s Estate, 5 Sadler, 573; Fry v. Miller, 45 Pa. 441; City Bank v. Easton B. & S. Co., 187 Pa. 30.
Consideration for the rights of creditors without notice and to purchasers in good faith is at the base of these decisions.
The principles of public policy which demand such protection to creditors or innocent purchasers, in our opinion, cannot-justify the Commonwealth in disregarding a contract which is valid, where made in another state, and in declaring a forfeiture of the mortgaged property, if the mortgagee is innocent of violation of the law.
Where the right to work forfeiture is involved, we believe the principles of comity demand that an innocent mortgagee of personal property be given a standing accorded to a bailor under the act of assembly in question. Such mortgagee should have a lien on the proceeds of sale for the unpaid balance of his mortgage, but has no standing to claim the seized property as owner, for comity cannot demand that a mortgagee receive more than the unpaid amount of the mortgage, when a chattel has been seized while used in violation of the law.
While it is true that the contract offered in this case is designated a chattel mortgage, if the parties were designated bailor and bailee, and the same conditions inserted in a contract under such designation, clearly it would be held to be within the provisions of the Act of March 27, 1923, P. L. 34.
And now, March 9, 1925, after hearing and due consideration, the court having found the facts which are set forth in the opinion herewith filed, it is adjudged and decreed that the Cadillac sedan in said petition described has been forfeited to the Commonwealth, and the same is hereby condemned and ordered to be sold by the Sheriff of Monroe County at public sale, after due *120notice, as provided by the Act of March 27, 1923, P. L. 34; and it is further ordered that the claim of the Gotham Credit Corporation in the sum of $1800, with interest from Dec. 21, 1924, being the same amount due upon this contract, a copy of which is set forth in the claim filed, shall attach to and be paid out of the proceeds of such sale after the payment of costs; the balance of such proceeds, if any there be, to be paid to the county treasurer in accordance with the provision of said act.
From C. C, Shull, Stroudsburg, Fa.